—In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Kings County, dated February 28, 1978, which denied her motion to (1) remove the action to that court from the Civil Court of the City of New York, (2) increase the ad damnum clause of the complaint and (3) serve a supplemental bill of particulars. Order reversed, without costs or disbursements, and motion granted, with leave to the defendants to conduct further physical and oral examinations of plaintiff and to receive further authorizations for hospital and physicians’ reports. The examinations shall proceed at a time and place to be fixed in a written notice of not less than 10 days to be given by defendants, or at such other time and place as the parties may agree. From the record before us, the injuries sustained could result in a verdict in excess of the monetary limit of the Civil Court of the City of New York. Plaintiff’s papers show a meritorious cause of action and no prejudice from the delay appears or is claimed by defendants (see Decalo v Wearing Apparel Trucking Co., 58 AD2d 640; Darrow v Delñno Crescenzo & Sons, 55 AD2d 635; Moore v Wilson, 51 AD2d 973). Mollen, P. J., Latham, Damiani and Titone, JJ., concur.